DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional App. No. 62/475,079 filed March 22, 2017 and to PCT App. No. US2018/23506 filed March 21, 2018.

Status of Claims 
Claims 1-20, filed September 20, 2019, are presently pending in this application. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1 recites “the passageway whereby to deliver the dry”, ln 8 should read the passageway thereby to deliver the dry --;
Claim 1 recites “the second chamber as an aerosolized dry powder;”, ln 9 should read --the second chamber as the aerosolized dry powder;--;
Claim 12 recites “the second chamber as an aerosolized dry powder;”, ln 9 should read --the second chamber as the aerosolized dry powder;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 7, and claims 2-6, and 8-11 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second chamber directly connected to the first chamber by at least one passageway configured to receive an aerosolized form of the dry powder from the first chamber and delivering the aerosolized dry powder to a user;”, ln 3-5 it is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. In this case, “delivering the aerosolized dry powder to a user”, ln 5 constitutes a method step thereby renders the claim indefinite.  For the purpose of this Office Action “delivering the aerosolized dry powder to a user” has been interpreted as “to deliver the aerosolized dry powder to a user”.
Claim 7 recites “wherein the fixed percentage”, ln 1 the limitation " fixed percentage" lacks sufficient antecedent basis. The limitation “fixed percentage” is initially introduced in claim 6, while claim 7 depends from claim 8. Examiner believes this is a typographical error, therefore for the purpose of this Office Action claim 7 is interpreted as depending from claim 6. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 further limits the limitation “fixed percentage”, ln 1, however the limitation “fixed percentage” is initially introduced in claim 6, while claim 7 depends from claim 8. Examiner believes this is a typographical error and claim 7 should depend from claim 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaste et al. (U.S. Pub. No. 2013/0291864; hereinafter: “Gumaste”) in view of Crockford et al. (U.S. Pub. No. 2003/0205229; hereinafter: “Crockford”).
Regarding Claim 1, Gumaste discloses a dry powder inhaler comprising: a first chamber (20; Fig. 2) configured to hold a dry powder (50; Fig. 2; ¶ 0021) and a gas (air; ¶ 0021); a second chamber (A; Fig. A annotated below) directly connected to the first chamber by at least one 

    PNG
    media_image1.png
    314
    673
    media_image1.png
    Greyscale

Figure A, adapted from Figure 2 of Gumaste.
Gumaste does not specifically disclose the dry powder inhaler wherein the vibrator control unit is configured to control operation of the vibrator based on a predetermined dosing shot volume.
Crockford teaches a drug delivery method comprising a sensor (4; Fig. 1-4) configured to monitor pressure in a chamber (A, Fig. B annotated below; ¶ 0040); a vibrator (¶ 0055) and a vibrator control unit (24; Fig. 4; ¶¶ 0041-0048) configured to control operation of the vibrator based on the monitored pressure in the chamber and a predetermined dosing shot volume (¶¶ 

    PNG
    media_image2.png
    205
    389
    media_image2.png
    Greyscale

Figure B, adpated from Figure 2 of Crockford.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dry powder inhaler of Gumaste to include the vibrator control unit being configured to control operation of the vibrator based on the monitored pressure in the second chamber and the predetermined dosing shot volume as taught by Crockford for the purpose of adaptively determining the dosing shot volume based on the breathing mode of the user (See Crockford: ¶¶ 0042-0048).
Regarding Claim 2, the modified device of Gumaste discloses the dry powder inhaler wherein the vibrator control unit is further configured to: determine the user's breath cycle and inhalation volume based on the monitored pressure in the second chamber (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070).
Regarding Claim 4, the modified device of Gumaste discloses the dry powder inhaler wherein the vibrator control unit is further configured to: determine whether the inhalation volume of the user's breath cycle is equal to the predetermined dosing shot volume (See Crockford: ¶¶ 0029-0070); and in response to the inhalation volume of the user's breath cycle being equal to the predetermined dosing shot volume, deactivate the vibrator (See Crockford: ¶ 0059); in response to the inhalation volume of the user's breath cycle being not equal to the 
Regarding Claim 5, the modified device of Gumaste discloses the dry powder inhaler wherein the vibrator control unit is further configured to: determine a first inhalation volume for the user's first breath cycle based on the monitored pressure in the second chamber; determine subsequent inhalation volumes for the user's breath cycles based on the monitored pressure in the second chamber; calculate the predetermined dosing shot volume based on the first inhalation volume and the subsequent inhalation volumes (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070).
Regarding Claims 6-7, the modified device of Gumaste discloses the dry powder inhaler wherein the predetermined dosing shot is based on a fixed percentage of a total measured volume of the first inhalation volume and adjusted according to subsequent inhalation volumes (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070), wherein the fixed percentage is approximately 30-60 percent of a total measured volume (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070).
Regarding Claim 8, the modified device of Gumaste discloses the dry powder inhaler wherein the sensor is further configured to monitor flow rate in the second chamber and the vibrator control unit is further configured to: determine a peak flow rate of the user's breath cycle based on the monitored flow rate in the second chamber (See Gumaste: ¶¶ 0019-0022, 0028-0031, See Crockford: ¶¶ 0063-0070).
Regarding Claim 9, the modified device of Gumaste discloses the dry powder inhaler wherein the vibrator control unit is further configured to: determine whether the user's breath cycle has reached the peak flow rate; in response to the user's breath cycle reaching the peak flow rate, deactivate the vibrator; and in response to the user's breath cycle not reaching the peak flow rate, continue activation of the vibrator for a predetermined amount of time (See Gumaste: ¶¶ 0019-0022, 0028-0031, See Crockford: ¶¶ 0063-0070).
Regarding Claim 10, the modified device of Gumaste discloses the dry powder inhaler wherein the determination of the peak flow rate is based on at least one of a rate or magnitude of changes in flow rate and/or volume in the second chamber (See Gumaste: ¶¶ 0019-0022, 0028-0031, See Crockford: ¶¶ 0063-0070; Fig. 8).
Regarding Claim 11, the modified device of Gumaste discloses the dry powder inhaler wherein the vibrator control unit is further configured to: determine a total shot duration based on a delivery time of each delivery shot of the series of delivery shots; and terminate the dosing session in response to the total shot duration equaling a predetermined dosing scheme (See Crockford: ¶¶ 0063-0070). 

Regarding Claim 12, Gumaste discloses a method for delivering an adaptive dose of a drug with an inhaler, the method comprising: holding a dry powder (50; Fig. 2; ¶ 0021) and a gas (air; ¶ 0021) in a first chamber (20; Fig. 2); receiving an aerosolized form of the dry powder in a second chamber (A; Fig. A annotated above;) connected to the first chamber (Fig. 3-5; ¶¶ 0019-0027, 0033); delivering the aerosolized dry powder in the second chamber to a user (Fig. 3-5; ¶¶ 0019-0027, 0033); monitoring pressure in the second chamber with a sensor (8; Fig. 2; ¶¶ 0019-0027, 0033); aerosolizing the dry powder with a vibrator (28; Fig. 28) coupled to the first chamber (Fig. 2; ¶¶ 0021, 0024) to deliver the dry powder from the first chamber to the second chamber as the aerosolized dry powder (¶¶ 0011, 0021, 0023-0024, 0029); and controlling operation of the vibrator based on the monitored pressure in the second chamber (44; Abstract; ¶¶ 0019-0034; Fig. 3-5).
Gumaste does not specifically disclose the dry powder inhaler wherein controlling operation of the vibrator is based on a predetermined dosing shot volume.
Crockford teaches a drug delivery method comprising a sensor (4; Fig. 1-4) configured to monitor pressure in a chamber (A, Fig. B annotated above; ¶ 0040); a vibrator (¶ 0055) and a vibrator control unit (24; Fig. 4; ¶¶ 0041-0048) controlling operation of the vibrator based on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Gumaste to include the vibrator control unit controlling operation of the vibrator based on the monitored pressure in the second chamber and the predetermined dosing shot volume as taught by Crockford for the purpose of adaptively determining the dosing shot volume based on the breathing mode of the user (See Crockford: ¶¶ 0042-0048).
Regarding Claim 13, the modified method of Gumaste discloses the method further including: determining the user's breath cycle and inhalation volume based on the monitored pressure in the second chamber (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070).
Regarding Claim 15, the modified method of Gumaste discloses the method further including: determining whether the inhalation volume of the user's breath cycle is equal to the predetermined dosing shot volume (See Crockford: ¶¶ 0029-0070); and in response to the inhalation volume of the user's breath cycle being equal to the predetermined dosing shot volume, deactivating the vibrator (See Crockford: ¶ 0059); in response to the inhalation volume of the user's breath cycle being not equal to the predetermined dosing shot volume, deactivating the vibrator after a predetermined duration of time (See Crockford: ¶¶ 0029-0070).
Regarding Claim 16, the modified method of Gumaste discloses the method further including: determining a first inhalation volume for the user's first breath cycle based on the monitored pressure in the second chamber; determining subsequent inhalation volumes for the user's breath cycles based on the monitored pressure in the second chamber; calculating the predetermined dosing shot volume based on the first inhalation volume and the subsequent inhalation volumes (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070).
Regarding Claim 17, the modified method of Gumaste discloses the method wherein the predetermined dosing shot is based on a fixed percentage of a total measured volume of the first inhalation volume and adjusted according to subsequent inhalation volumes (See Gumaste: Fig. 2-4; ¶¶ 0019-00035, See Crockford: ¶¶ 0029-0070).
Regarding Claim 18, the modified method of Gumaste discloses the method wherein the sensor is further configured to monitor flow rate in the second chamber and the method further includes: determining a peak flow rate of the user's breath cycle based on the monitored flow rate in the second chamber (See Gumaste: ¶¶ 0019-0022, 0028-0031, See Crockford: ¶¶ 0063-0070).:
Regarding Claim 19, the modified method of Gumaste discloses the method further including: determining whether the user's breath cycle has reached the peak flow rate; in response to the user's breath cycle reaching the peak flow rate, deactivating the vibrator; and in response to the user's breath cycle not reaching the peak flow rate, continuing activation of the vibrator for a predetermined amount of time (See Gumaste: ¶¶ 0019-0022, 0028-0031, See Crockford: ¶¶ 0063-0070).
Regarding Claim 20, the modified method of Gumaste discloses the method further including: determining a total shot duration based on a delivery time of each delivery shot of the series of delivery shots; and terminating the dosing session in response to the total shot duration equaling a predetermined dosing scheme (See Crockford: ¶¶ 0063-0070.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gumaste in view of Crockford as applied to claims 2 and 13, respectively, above, and further in view of Yoch et al. (U.S. Pub. No. 2016/0296717; hereinafter: “Yoch”).
Regarding Claims 3 and 14, the modified device of Gumaste discloses the dry powder inhaler, shown above. 

Yoch teaches a dry powder inhaler comprising a vibrator (150; Fig. 1F-1G; ¶ 0051) and a vibrator control unit (“processor”; ¶ 0083) configured to: activate the vibrator for a series of delivery shots during inhalation of the user's breath cycle (¶¶ 0082-0083; Fig. 8) for the purpose of maximizing drug delivery to a particular section of the patient's airway (¶ 0083). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Gumaste to include the vibrator control unit further configured to: activate the vibrator for the series of delivery shots during inhalation of the user's breath cycle as taught by Yoch for the purpose of maximizing drug delivery to a particular section of the patient's airway (See Yoch: ¶ 0083).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785